DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the drawings appear to contain typographical errors. Figs. 2 and 4A include the reference numbers “58 typ”, “24 typ”, and “36 typ”.  The “typ” extension is not readily ascertainable and appears to be a typographical error. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the actuator valve".  There is insufficient antecedent basis for this limitation in the claim because the claims do not introduce an actuator valve.  For purposes of examination, the limitation will be read as “the on/off valve” as recited in claim 10.
Claim 12 recites that the pan is integral with the wet side recess.  The claim depends from claim 1 which appears to recite the pan and wet side recess as separate components (e.g., the pan is received in the wet side recess).  It is not clear how the pan is to be received within the wet side recess if the pan is integrated in the recess. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 7, 12, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marconato et al. (BR 202016002358-6; machine translation referenced herein) and further in view of Barnhill et al. (US 2019/0133414).
Regarding Claims 1, 2, and 7:  Marconato teaches a floor mat assembly for sanitizing the bottoms of shoes (see abstract), the floor mat assembly comprising:
a mat base (Fig. 1, element 12) with a dry side recess (element 3) and a wet side recess (element 5) next to the dry side recess;
a drying pad (element 8) received in the dry side recess; and
a wet station received in the wet side recess, the wet station including a pan (element 9) for holding a pool of disinfecting solution [025], and a cover (element 13, 20) covering the pan and the pool of disinfecting solution, the cover having a plurality of holes (elements 17) distributed thereon.
Marconato is silent as to the material of the cover. However, Barnhill teaches a similar floor mat assembly comprising a layered mat which is made of elastomeric material such as silicone [0196, 0198] which is suitable for sustaining a user’s shoe during cleaning on the floor mat assembly. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Marconato by providing an elastomeric or silicone cover in order to provide a durable surface for the user’s shoe, as suggested by Barnhill.
Regarding Claim 4:  Marconato and Barnhill teach the elements of Claim 1 as discussed above.  Marconato further teaches that the cover is tautly disposed over the pan (see Figs. 1 and 5).
Regarding Claim 5:  Marconato and Barnhill teach the elements of Claim 1 as discussed above.  Marconato does not expressly disclose that the elastomeric cover includes a plurality of nubbins thereon.  However, Barnhill further teaches a plurality of nubbins (Fig. 15, elements 114) on the top layer of the mat.  Barnhill further teaches “grip knobs” [0202] on the top mat, which also appear to read on nubbins.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Marconato and Barnhill with nubbins distributed on the cover to provide a texturized surface for the shoe receiving surface or to provide grip knobs as in Barnhill (fig. 15 or [0202]).
Regarding Claim 12:  Marconato and Barnhill teach the elements of Claim 1 as discussed above.  Although Marconato does not expressly disclose the pan is integral with the wet side recess, it has been held that the use of a one-piece construction instead separate pieces would be merely a matter of obvious engineering choice (see MPEP 2144.04 V B).
Regarding Claim 14:  Marconato and Barnhill teach the elements of Claim 1 as discussed above.  Marconato further teaches that the pan has a bottom surface (element 16) and includes one or more upwardly-extending raised edges (elements 10 or 12) disposed thereon.
Regarding Claim 15:  Marconato and Barnhill teach the elements of Claim 15 as discussed above.  Barnhill further teaches that the disinfecting solution comprises isopropyl alcohol [0204].
Regarding Claim 16:  Marconato and Barnhill teach the elements of Claim 1 as discussed above.  Marconato further teaches that the drying pad comprises a section of carpet [019].
Regarding Claim 20:  Marconato and Barnhill teach the floor mat assembly of Claim 1 as discussed above.  Marconato further teaches a method of using the floor mat assembly comprising:
stepping on the elastomeric cover with both feet while wearing shoes causing the cover to sink into the pan and disinfection solution to rise through the plurality of holes to wet soles of the shoes [025-026];
moving the soles over the surface of the cover to ensure the soles are fully wetted [026];
without stepping on any other surface, moving the feet over to the drying pad [027]; and
moving the soles against the dry pad to dry them [027].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Marconato et al. (BR 202016002358-6; machine translation referenced herein) and Barnhill et al. (US 2019/0133414) as applied to Claim 1 above, and further in view Allison (US 3,067,913).
Regarding Claim 3:  Marconato and Barnhill teach the elements of Claim 1 as discussed above.  Marconato does not disclose that the plurality of openings are normally closed and open to allow solution therethrough when stepped upon and stretched. However, Allison teaches a floor mat assembly comprising a wet station having a cover comprising a plurality of normally closed holes that, when stepped upon, open to allow cleaning solution to be dispensed therethrough (col. 2, ll. 58-70).  Allison teaches that this configuration allows only the stepped upon portions to dispense the fluid to the shoe, thus preventing the waste of the solution.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Marconato and Barnhill by providing a cover comprising normally closed holes which open to dispense the solution when stepped upon in order to prevent the waste of the solution, as suggested by Allison.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Marconato et al. (BR 202016002358-6; machine translation referenced herein) and Barnhill et al. (US 2019/0133414) as applied to Claim 1 above, and further in view of Hawkins (US 2014/0223684).
Regarding Claim 6:  Marconato and Barnhill teach the elements of Claim 6 as discussed above.  They do not expressly disclose a raised center surface on the cover as claimed.  However, Hawkins teaches a similar floor mat assembly comprising a mat to receive a user’s shoe, wherein the mat comprises a raised center surface (Fig. 7, element 130) described as a shoe scuff member for scuffing and cleaning the shoe [0035].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Marconato and Barnhill with a raised center surface to provide a mechanical cleaning surface for the shoe, as suggested by Hawkins.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Marconato et al. (BR 202016002358-6; machine translation referenced herein) and Barnhill et al. (US 2019/0133414) as applied to Claim 1 above, and further in view of McCordall (WO 87/02564).
Regarding Claim 8:  Marconato and Barnhill teach the elements of Claim 1 as discussed above.  Marconato is silent as to the material of the mat base.  However, McCordall teaches a similar floor mat assembly comprising an elastomeric foam mat base which provides sufficient elasticity to handle a load atop the mat (page 13).  It has been held that the selection of a known material based on its suitability for its intended use is obvious to one of ordinary skill in the art (see MPEP 2144.07).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Marconato and Barnhill with an elastomeric foam base given that McCordall teaches such material is suitable as a base for a floor mat.

Claims 9-11, 13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Marconato et al. (BR 202016002358-6; machine translation referenced herein) and further in view of Barnhill et al. (US 2019/0133414) and Crist (US 2009/0098031).
Regarding Claims 9 and 10:  Marconato and Barnhill teach the elements of Claim 1 as discussed above.  Marconato does not expressly disclose a fluid reservoir in selective communication with the pan.  However, Crist teaches a shoe sanitizing device comprising a reservoir (Fig. 10, element 64) configured to contain disinfecting solution, the fluid reservoir being in selective communication with a pan (element 36) which holds the solution during cleaning, wherein the fluid reservoir includes an outlet selectively openable and closable by way of an on/off valve (element 61’) to control the flow of disinfecting solution from the reservoir into the pan [0029].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Marconato and Barnhill with a fluid reservoir in fluid communication with the pan to refill the pan with disinfectant, as suggested by Crist.
Regarding Claim 11:  The prior art teaches the elements of Claim 10 as discussed above.  Crist is cited for teaching the valve to control the flow of solution wherein the valve is a check valve. Check valves are known to have a sliding member which moves to allow or suspend the flow of the liquid through a system.  Therefore, it is reasonably expected that the combined prior art assembly comprises a valve with a slide member as claimed. 
Regarding Claim 13:  The prior art teaches the elements of Claim 9 as discussed above.  Crist is cited for teaching that the fluid reservoir.  Though Crist does not expressly disclose clips, Crist further shows the pan is secured to the fluid reservoir via fasteners (elements 35).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the prior art assembly with clips to secure the pan, as suggested by Crist.

Regarding Claim 17: Marconato teaches a floor mat assembly for sanitizing the bottoms of shoes (see abstract), the floor mat assembly comprising:
a mat base (Fig. 1, element 12) with a dry side recess (element 3) and a wet side recess (element 5) next to the dry side recess;
a drying pad (element 8) received in the dry side recess; and
a wet station received in the wet side recess, the wet station including a pan (element 9) for holding a pool of disinfecting solution [025], and a cover (element 13, 20) covering the pan and the pool of disinfecting solution, the cover having a plurality of holes (elements 17) distributed thereon.
Marconato is silent as to the material of the cover. However, Barnhill teaches a similar floor mat assembly comprising a layered mat which is made of elastomeric material such as silicone [0196, 0198] which is suitable for sustaining a user’s shoe during cleaning on the floor mat assembly. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Marconato by providing an elastomeric or silicone cover in order to provide a durable surface for the user’s shoe, as suggested by Barnhill.
Marconato does not expressly disclose that the elastomeric cover includes a plurality of nubbins thereon.  However, Barnhill further teaches a plurality of nubbins (Fig. 15, elements 114) on the top layer of the mat.  Barnhill further teaches “grip knobs” [0202] on the top mat which also appear to read on nubbins.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Marconato and Barnhill with nubbins distributed on the cover to provide a texturized surface for the shoe receiving surface or to provide grip knobs as in Barnhill (fig. 15 or [0202]).
Marconato does not expressly disclose a fluid reservoir in selective communication with the pan.  However, Crist teaches a shoe sanitizing device comprising a reservoir (Fig. 10, element 64) at least partially filled with disinfecting solution, the fluid reservoir being in selective communication with a pan (element 36) which holds the solution during cleaning, wherein the fluid reservoir includes an outlet selectively openable and closable by way of an on/off valve (element 61’) to control the flow of disinfecting solution from the reservoir into the pan [0029].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Marconato and Barnhill with a fluid reservoir in fluid communication with the pan to refill the pan with disinfectant, as suggested by Crist.
Regarding Claim 18:  The prior art teaches the elements of Claim 17 as discussed above.  Marconato further teaches that the cover is tautly disposed over the pan (see Figs. 1 and 5).
Regarding Claim 19:  The prior art teaches the elements of Claim 18 as discussed above.  Marconato further teaches that the pan has a bottom surface (element 16) and includes one or more upwardly-extending raised edges (elements 10 or 12) disposed thereon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATASHA N CAMPBELL/             Primary Examiner, Art Unit 1714